EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roman Rachuba on Sept 07, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	A vehicle that is boardable by a user, the vehicle comprising:
a communication unit configured to receive identification information for notification set for the user;
an outside-vehicle notification unit configured to perform notification by displaying the identification information to a surrounding of the vehicle; and
a controller configured to:
make the outside-vehicle notification unit perform the notification by
displaying the identification information,
 	determine whether a highlighting instruction has been received from the user after making the outside-vehicle notification unit perform the notification, and

 	upon a determination that the highlighting instruction has been received make the outside-vehicle notification unit change to highlight the displaying of the identification information  to assist the user in boarding the vehicle.

Claim 6. (Currently Amended) A notification method in a vehicle that is boardable by a user, the notification method comprising: 
receiving identification information for notification set for the user through a communication unit in the vehicle; 
making an outside-vehicle notification unit, provided in the vehicle and configured to perform notification to a surrounding of the vehicle, perform notification of the identification information by displaying the identification information
determining whether a highlighting instruction has been received[[,]] from the user after making the outside-vehicle notification unit perform the notification; and 
upon a determination that the highlighting instruction has been received, changing to highlight the displaying of the identification information to assist the user in boarding the vehicle.

Claim 10. (Currently Amended) A vehicle that is boardable by a user, the vehicle comprising: 
a communication unit configured to receive identification information for notification set for the user; 
an outside-vehicle notification unit configured to perform notification by displaying the identification information to a surrounding of the vehicle; and 
a controller configured to: 
 	make the outside-vehicle notification unit perform the notification by displaying the identification information, 
 	determine whether a highlighting instruction has been received from the user after making the outside-vehicle notification unit perform the notification, 
 	upon a determination that the highlighting instruction has been received and a current position of the vehicle is included within a predetermined range from a predicted boarding position, make the outside-vehicle notification unit change to highlight the displaying of the identification information  to assist the user in boarding the vehicle, and
 	upon a determination that the highlighting instruction has been from the user and a current position of the vehicle is not included within the predetermined range from the predicted boarding position not make the outside-vehicle notification unit change to highlight the displaying of the identification information  period to assist the user in boarding the vehicle.

Claim 11. (Currently Amended) The vehicle according to claim 1, wherein the controller is configured to determine whether the highlighting instruction has been received from the user by determining whether the highlighting instruction has been received by a server which creates the highlighting instruction after receiving a highlighting request generated by a terminal


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685